Citation Nr: 0607599	
Decision Date: 03/16/06    Archive Date: 03/29/06

DOCKET NO.  04-34 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for paranoid 
schizophrenia.

REPRESENTATION

Appellant represented by:	To be determined


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from February 1977 until March 
1978.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an October 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Louis, Missouri.

Per communications dated July 19, 2004, and July 20, 2004, 
the veteran was scheduled to appear for an informal hearing 
on August 3, 2004.  As noted in the statement of the case, 
the veteran failed to appear for that informal hearing. 

The Board further observes that there is some ambiguity 
regarding the veteran's representation.  This will be 
discussed in detail in the REMAND portion of the decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2005)).  VCAA includes an enhanced duty on the part of 
VA to notify a claimant of the information and evidence 
necessary to substantiate a claim for VA benefits and which 
evidence, if any, the claimant is expected to obtain and 
submit, and which evidence will be retrieved by VA.  See 38 
U.S.C.A. § 5103(a) and (b) (West 2002 & Supp. 2005).  Also 
see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 & 02-1506 (U.S. Vet. App. March 3, 2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

The Board finds that, while VA has issued VCAA notice letters 
to the veteran with respect to the instant claim, such 
letters did not adequately apprise him of the division of 
responsibilities between VA and a claimant in obtaining 
evidence relevant to the appeal.  Also, the veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal if service connection is granted.  As 
these questions are involved in the present appeal, this case 
must be remanded for proper notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).

Additionally, upon review of the record, the Board finds that 
it is unclear which veterans' service organization is 
representing the veteran in his appeal.  In this regard, a VA 
Form 21-22, Appointment of Veteran's Service Organization as 
Claimant's Representative, which indicates the appointment 
was made on November 15, 1993, and acknowledged in December 
1993, lists the American Legion as the accredited 
representative.  However, that entry was crossed out and 
Disabled American Veterans (DAV) was listed instead.  In any 
event, correspondence dated in 2000 was submitted on the 
veteran's behalf by the American Legion, and that 
organization was copied on VA correspondence into 2002.  Then 
suddenly, in an August 2002 VA letter addressed to Fulton 
Reception and Diagnostic Center, DAV was copied.  A VA letter 
dated July 19, 2004, also indicates that the veteran's 
accredited representative is DAV.  Curiously, a July 20, 
2004, letter states that the veteran had named the Missouri 
Veterans Commission (MVC) as his representative.  The August 
2004 statement of the case indicated that MVC was the 
veteran's accredited representative.  However, no VA Form 21-
22 authorizing MVC as the veteran's accredited representative 
is of record.   In fact, a recent VA Form 21-22 submitted in 
July 2004 does not list any service organization.  Instead, 
the veteran lists "U. S. Army," on this form.

Based on the above, there is some confusion as to the 
veteran's representation.  This needs to be clarified prior 
to an adjudication of the claim to ensure appropriate VA 
notice has been provided to the representative and to afford 
the appropriate representative a reasonable opportunity to 
respond.

The Board further finds that there appears to be outstanding 
medical evidence pertinent to the veteran's claim.  
Specifically, in the veteran's application for compensation 
benefits, dated in June 2000, he indicated that he was being 
treated for his schizophrenia at St. Peter Regional Treatment 
Center/Minnesota Security Hospital, in St. Peter, Minnesota.  
A signed VA Form 21-4142 was submitted authorizing release of 
records from the facility.  However, there is no indication 
that VA ever attempted to procure such records.  Because such 
records are could potentially provide material evidence to 
reopen the claim, additional efforts should be undertaken to 
retrieve them.

Also in the June 2000 application for compensation benefits, 
the veteran indicated that he received treatment in October 
1996 at the Anoka Treatment Center in Anoka, Minnesota.  No 
release forms appear to have been submitted regarding this 
facility.  However, due to the potential significance of such 
records, the veteran should be afforded another opportunity 
to authorize the release of these documents.  

The Board additionally notes that the veteran requested that 
VA obtain his records from the Social Security Administration 
(SSA).  All documents associated with an SSA disability 
determination do not appear to be associated with the claims 
file.  The record reflects that five requests were made by 
the RO to obtain such material.  An August 2003 letter from 
SSA is of record, which details the veteran's social security 
benefits.  Given the SSA has indicated benefits were being 
paid from 2003, and given SSA's poor response to date in this 
case, it appears further development would serve no useful 
purpose and would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran.   See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter which 
satisfies all VCAA notice obligations in 
accordance with Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002), 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 & 02-1506 (U.S. Vet. App. March 3, 
2006), 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002), 38 C.F.R. § 3.159, and 
any other applicable legal precedent.  
Such notice must inform the veteran of 
the information and evidence needed to 
reopen and establish his claim for 
service connection for a psychiatric 
disability, to include schizophrenia, the 
division of responsibility between him 
and VA in obtaining such evidence, that 
any evidence in his possession which 
pertains to the appeal should be provided 
to VA, and that a disability rating and 
an effective date for the award of 
benefits will be assigned if service 
connection is awarded.  The veteran 
should also be provided an explanation as 
to the type of evidence that is needed to 
establish both a disability rating and an 
effective date.

2.  Contact the veteran and seek 
clarification as to his accredited 
representative.  Once the veteran 
identifies his choice of representative, 
ensure that an appropriate authorization 
form has been completed, as well as any 
revocation of prior representation if 
necessary.  Further ensure that all VA 
notice has been provided to the 
appropriate accredited representative.  

3.  Contact St. Peter Regional Treatment 
Center (also identified as "Minnesota 
Security Hospital") located at 100 
Freeman Drive in St. Peter, Minnesota, 
56082, and request all treatment records 
of the veteran.  The veteran should be 
informed of any negative response.  Any 
such negative response should also be 
noted in the claims file.

4.  Upon obtaining appropriate 
authorization from the veteran, contact 
Anoka Regional Treatment Center and 
request all treatment records of the 
veteran dated in or around October 1996.  
The veteran should be informed of any 
negative response, which should also be 
noted in the claims file.

5.  Upon completion of the above, the RO 
must readjudicate the issue on appeal and 
consider all evidence received since 
issuance of the most recent Statement of 
the Case.  If any benefit sought on 
appeal remains denied, the appellant and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.



The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 

